108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Javier Herrera-Venegas, also known as Javier Herrera, Appellant.
No. 96-3455.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 14, 1997Decided March 19, 1997.

Before FAGG and HEANEY, Circuit Judges, and NANGLE,* District
PER CURIAM.


1
Javier Herrera-Venegas appeals his conviction for illegal reentry of a deported alien.  Herrera-Venegas contends he was not competent to stand trial and the district court improperly admitted Herrera-Venegas's admission that he was an illegal alien.  We disagree.  Because an extensive discussion of Herrera-Venegas's fact-specific arguments is not warranted, we affirm his conviction without a comprehensive opinion.  See 8th Cir.  R. 47B.



*
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri, sitting by designation